Exhibit 10.1

 

LOAN EXTENSION, MODIFICATION AND REAFFIRMATION AGREEMENT

THIS LOAN EXTENSION, MODIFICATION AND REAFFIRMATION AGREEMENT (this “Agreement”)
is made and entered into as of October 28, 2015 by (i) PLYMOUTH INDUSTRIAL OP,
LP, a Delaware limited partnership (“Borrower”); (ii) PLYMOUTH INDUSTRIAL REIT,
INC., a Maryland corporation (“Plymouth REIT”); (iii) Plymouth 8288 Green
Meadows LLC, a Delaware limited liability company; Plymouth 8273 Green Meadows
LLC, a Delaware limited liability company; Plymouth 7001Americana LLC, a
Delaware limited liability company; Plymouth 3100 Creekside LLC, a Delaware
limited liability company; Plymouth Shelby LLC, a Delaware limited liability
company; Plymouth 3940 Stern LLC, a Delaware limited liability company; Plymouth
1875 Holmes LLC, a Delaware limited liability company; Plymouth 1355 Holmes LLC,
a Delaware limited liability company; Plymouth 189 Seegers LLC, a Delaware
limited liability company; Plymouth 11351 West 183rd LLC, a Delaware limited
liability company; Plymouth 2401 Commerce LLC, a Delaware limited liability
company; Plymouth 210 American LLC, a Delaware limited liability company;
Plymouth 3500 Southwest LLC, a Delaware limited liability company; PLYMOUTH 32
DART LLC, a Delaware limited liability company; PLYMOUTH 56 MILLIKEN LLC, a
Delaware limited liability company; PLYMOUTH 1755 ENTERPRISE LLC, a Delaware
limited liability company; PLYMOUTH 7585 EMPIRE LLC, a Delaware limited
liability company; PLYMOUTH 4115 THUNDERBIRD LLC, a Delaware limited liability
company; PLYMOUTH MOSTELLER LLC, a Delaware limited liability company; and
PLYMOUTH 4 EAST STOW LLC, a Delaware limited liability company (collectively,
“Property Guarantors”); and (iv) Senator Global Opportunity Master Fund L.P., a
Cayman Islands limited partnership, on behalf of the Lenders.

W I T N E S S E T H

WHEREAS, Borrower, Plymouth REIT, the Property Guarantors and SENATOR GLOBAL
OPPORTUNITY MASTER FUND L.P., a Cayman Islands limited partnership, as the
initial Lender entered into that certain Loan Agreement, dated as of October 28,
2014 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”; all capitalized words used, but not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
Agreement) pursuant to which the Lenders agreed to make certain loans to
Borrower for the purposes set forth therein; and

WHEREAS, to secure the payment and performance of Borrower’s obligations,
indebtedness and liabilities under the Loan Agreement, Plymouth REIT executed
and delivered the Guaranty, and Guarantor and each Property Guarantor executed
and delivered certain other Loan Documents, including, without limitation, the
Collateral Documents;

WHEREAS, the initial Stated Maturity Date of the Loans was April 28, 2015, and
pursuant to Section 2.09 of the Loan Agreement, Lenders extended the maturity of
the Loans to October 28, 2015;

  

 

 

WHEREAS, in order to provide Plymouth REIT additional time to refinance the
Loans, Borrower has requested Lenders extend the maturity of the Loans; and

WHEREAS, Lender has agreed to extend the maturity of the Loans from October 28,
2015 to December 28, 2015 on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby covenant
and agree as follows:

1.      Incorporation of Recitals; Definitions. The above recitals are true and
correct and are incorporated herein by reference. Unless otherwise defined in
this Agreement, capitalized terms have the meanings given to such terms in the
Loan Agreement.

2.      Extension of Stated Maturity Date and Loan Modifications. As of the
Amendment Effective Date (as defined in Section 5 below), the Loan Agreement is
hereby amended as follows:

(a)      The definition of “Stated Maturity Date” set forth in Section 1.01 of
the Loan Agreement is restated in its entirety to read as follows:

““Stated Maturity Date” means December 28, 2015; provided that, for the
avoidance of doubt, Stated Maturity Date shall continue to mean April 28, 2015
solely for the purposes of the definition of “Make-Whole Premium.”

(b)      Article VII of the Loan Agreement is amended by inserting the following
new Section 7.24 immediately following Section 7.23:

“Section 7.24. Payment of Extension Fee. On or before October 30, 2015, and as
consideration for the Lenders agreement to extend the Stated Maturity Date to
December 28, 2015, Borrower shall pay to the Lenders an extension fee in an
amount equal to $200,000.”

(c)      Section 10.01(h) of the Loan Agreement is amended by inserting the
words “or Section 7.24” immediately after the words “Section 7.23” on the third
line thereof.

3.      Payment of Interest. Cash interest on the outstanding principal of the
Loans will continue to be due and payable in accordance with the terms of the
Loan Agreement until the earlier of the date the Loans are repaid in full or the
extended Stated Maturity Date, on which date all outstanding principal and
interest accrued thereon shall be due and payable.

4.      Representations and Warranties. Borrower, Plymouth REIT and each
Property Guarantor hereby represents and warrants to Lender as follows:

(a)      The obligations contained in this Agreement and the Loan Documents have
been duly authorized by all necessary action and constitute the legal, valid and
binding obligations of Borrower, Plymouth REIT and each Property Guarantor,
enforceable against each such Person in accordance with their terms, without any
rights of set-off, counterclaims or defenses of any kind;

2 

 

 

(b)      All of the representations and warranties made by Borrower, Plymouth
REIT and each Property Guarantor in the Loan Documents or in any materials
delivered by or on behalf of such Person to Lender on or before the date hereof
are true, correct and complete in all material respects as of the date made; and

(c)      To the knowledge of Borrower, Plymouth REIT and each Property
Guarantor, there does not exist any event of default or any other event or
condition that, with notice from Lenders or the passage of time, if not cured or
corrected, would constitute an Event of Default under the Loan Documents.

5.      Conditions to Effectiveness. Section 2 of this Agreement shall become
effective only upon the satisfaction of the following conditions precedent (the
date of satisfaction of such conditions being referred to herein as the
“Amendment Effective Date”):

(a)      The Borrower, Plymouth REIT, the Property Guarantors and the Lenders
shall have indicated their consent hereto by their execution and delivery of the
signature pages hereof.

(b)      The Lenders shall have received a secretary’s certificate from each of
Plymouth REIT and the Borrower (i) either confirming that there have been no
changes to its organizational documents since October 28, 2014, or if there have
been changes to Plymouth REIT’s or the Borrower’s organizational documents since
such date, certifying as to such changes, and (ii) certifying as to resolutions
and incumbency of officers with respect to this Agreement and the transactions
contemplated hereby.

(c)      The Lenders shall have received all reasonable out-of-pocket costs and
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel for which the Borrower agrees it is responsible
pursuant to Section 12.04 of the Loan Agreement), incurred in connection with
the Loan Agreement and this Agreement.

6.      RELEASE. EACH OF BORROWER, PLYMOUTH REIT AND PROPERTY GUARANTORS, HEREBY
REPRESENTS, WARRANTS AND AGREES THAT: (I) SUCH PERSON HAS NO CLAIM OR CAUSE OF
ACTION AGAINST LENDERS RELATING TO THE LOAN DOCUMENTS OR THE LOANS; (II) SUCH
PERSON HAS NO OFFSET RIGHT, COUNTERCLAIM OR DEFENSE OF ANY KIND AGAINST ANY OF
ITS RESPECTIVE OBLIGATIONS, INDEBTEDNESS OR LIABILITIES TO LENDERS RELATING TO
THE LOAN DOCUMENTS OR THE LOANS; AND (III) LENDERS HAVE HERETOFORE PROPERLY
PERFORMED AND SATISFIED IN A TIMELY MANNER ALL OF THEIR RESPECTIVE OBLIGATIONS
TO SUCH PERSON RELATING TO THE LOAN AGREEMENTS AND THE LOANS. IN CONSIDERATION
FOR THE EXTENSION OF THE STATED MATURITY DATE, EACH OF BORROWER, PLYMOUTH REIT
AND EACH PROPERTY GUARANTOR HAS AGREED TO ELIMINATE ANY POSSIBILITY THAT ANY
PAST CONDITIONS, ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS MAY GIVE RISE
TO THE IMPOSITION OF ANY CLAIMS OR OTHER LIABILITIES UPON OR AGAINST LENDERS.
THEREFORE, EACH OF BORROWER, PLYMOUTH REIT AND PROPERTY GUARANTORS
UNCONDITIONALLY AND IRREVOCABLY RELEASES, REMISES, WAIVES AND FOREVER DISCHARGES

3 

 

 

LENDERS, THEIR RESPECTIVE AFFILIATES, AND EACH OF THE RESPECTIVE PARTNERS,
DIRECTORS, OFFICERS, EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS OF EACH
LENDER AND SUCH LENDER’S RESPECTIVE AFFILIATES, AND THE RESPECTIVE HEIRS,
ADMINISTRATORS, EXECUTORS, SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING
(COLLECTIVELY THE “RELEASEES”) OF AND FROM ANY AND ALL MANNER OF ACTION AND
ACTIONS, CAUSE AND CAUSES OF ACTIONS, SUITS, DEBTS, DUES, SUMS OF MONEY,
ACCOUNTS, RECKONING, BONDS, BILLS, SPECIALTIES, COVENANTS, CONTRACTS,
CONTROVERSIES, AGREEMENTS, PROMISES, VARIANCES, TRESPASSES, DAMAGES, JUDGMENTS,
EXTENTS, EXECUTIONS, CLAIMS AND DEMANDS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”),
IN LAW OR IN EQUITY, INCLUDING, BUT NOT LIMITED TO, ANY AND ALL CLAIMS WHICH ARE
PRESENTLY UNKNOWN, UNSUSPECTED, UNANTICIPATED OR UNDISCLOSED, WHICH CLAIMS
AGAINST EACH RELEASEE EACH SUCH PERSON EVER HAD, NOW HAS OR HEREAFTER CAN, SHALL
OR MAY HAVE FOR, UPON OR BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER FROM
THE BEGINNING OF THE WORLD TO THE DATE HEREOF UNDER, IN CONNECTION WITH OR
RELATING TO THE LOANS OR THE LOAN DOCUMENTS.

7.      References to Loan Documents. All references in any of the Loan
Documents to each of the Loan Documents shall be deemed to refer to such
documents as each of them has been amended by or pursuant to this Agreement.

8.      Ratification and Reaffirmation. During the extended term of the Loans,
all terms and conditions of the Loan Documents (other than the amendments set
forth in Section 2 above) shall continue to apply. Accordingly, the Loan
Documents and the respective obligations, covenants, agreements,
representations, warranties, indebtedness and liabilities of Borrower, Plymouth
REIT and each Property Guarantor thereunder are hereby ratified, reaffirmed and
confirmed. Without limiting the generality of the forgoing, Plymouth REIT and
each Guarantor has read this Agreement and consents to the terms hereof and
further hereby confirms and agrees that, notwithstanding the effectiveness of
this Agreement, the obligations of such Guarantor under each of the Loan
Documents to which such Guarantor is a party shall not be impaired and each of
the Loan Documents to which such Guarantor is a party is, and shall continue to
be, in full force and effect and is hereby confirmed and ratified in all
respects.

On and after the effective date of this Agreement, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Loan Agreement and each reference in the other Loan
Documents to the “Loan Agreement”, “thereunder”, “thereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement as amended hereby.

The execution, delivery and performance of this Agreement shall not, except as
expressly provided herein, constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of the Collateral Agent or any Lender
under the Loan Agreement or any of the other Loan Documents.

4 

 

 

This Agreement shall constitute a “Loan Document” under the Loan Agreement.

9.      Miscellaneous. If any term or provision of this Agreement is to any
extent held invalid or unenforceable, the remaining terms of this Agreement will
not be affected thereby, but each term and provision of this Agreement will be
valid and enforceable to the fullest extent permitted by law. This Agreement
shall be governed by the laws of the State of New York and shall be binding upon
the successors and assigns of Borrower, Plymouth REIT and each Property
Guarantor and shall inure to the benefit of Lenders and their respective
successors and assigns. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

5 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first above written.

BORROWER:

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

By:      Plymouth Industrial REIT, Inc., a Maryland corporation, its sole
general partner

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

PLYMOUTH REIT:

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

PROPERTY GUARANTORS:

Plymouth 8288 Green Meadows LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 8273 Green Meadows LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

6 

 

 

Plymouth 7001Americana LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 3100 Creekside LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth Shelby LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 3940 Stern LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 1875 Holmes LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 1355 Holmes LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

7 

 

 

Plymouth 189 Seegers LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 11351 West 183rd LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 2401 Commerce LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 210 American LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

Plymouth 3500 Southwest LLC, a Delaware limited liability

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

PLYMOUTH 32 DART LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

8 

 

 

PLYMOUTH 56 MILLIKEN LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

PLYMOUTH 1755 ENTERPRISE LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

PLYMOUTH 7585 EMPIRE LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

PLYMOUTH 4115 THUNDERBIRD LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

PLYMOUTH MOSTELLER LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

PLYMOUTH 4 EAST STOW LLC, a Delaware limited liability company

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President

9 

 

 

LENDERS:

SENATOR GLOBAL OPPORTUNITY MASTER FUND, L.P., a Cayman Islands limited
partnership

By:/s/ Evan Gartenlaub               

Name: Evan Gartenlaub
Title: ____________________________

 



10 

 

